783 So. 2d 1114 (2001)
Joseph James ROLLINS, Appellant,
v.
Donna Suzanne ROLLINS, Appellee.
No. 1D00-955.
District Court of Appeal of Florida, First District.
March 14, 2001.
*1115 Christopher P. Saxer, Fort Walton Beach, for Appellant.
Michael A. Flowers, Niceville, for Appellee.
PER CURIAM.
Appellant Joseph James Rollins appeals an order denying his supplemental petition for modification of alimony payments. No transcript of the hearing was provided because there was no court reporter present at the hearing. There was no statement of the evidence as permitted by Fla.R.App.P. 9.200(b)(4). Accordingly, appellate review is precluded and we are unable to ascertain whether the trial court erred. See Mead v. Mead, 726 So. 2d 865 (Fla. 1st DCA 1999); Starks v. Starks, 423 So. 2d 452, 454 (Fla. 1st DCA 1982) ("Litigants who proceed ... without a court reporter take a calculated risk. If the facts are determined adversely they may well be unable to demonstrate error on appeal due to the absence of a record.").
AFFIRMED.
BENTON, PADOVANO and POLSTON, JJ., concur.